Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
35 U.S.C. § 112
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is: means for attaching the end piece to the structural element in claims 1 and 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 9 is rejected since it mentions claim 1 while claiming a wiper blade, which does not further limit claim 1 directed to an end cap for a wiper blade. It is not clear whether Applicant intends to have independent claim 9 or dependent claim depending from claim 1. 









35 U.S.C. § 102(a)(1)
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent (10,196,046) to Houssat et al.
Regarding independent claim 1, Houssat et al. discloses end piece (26) including at least one first housing (46) configured to receive a wiper rubber (capable of receiving of wiper rubber), 
a second housing (30) adapted to receive the structural element (capable of receiving a structural element), 
and a third housing (32) into which a means (28) for attaching the end piece to the structural element (capable of receiving a structural element) extends, the first housing (46) and the second housing (30) being arranged one above the other in a longitudinal plane of the end piece (26) (See FIG. 7), characterized in that the attaching means (28) includes a lug (28b) which is flexible around a vertical axis (Z’) parallel to the longitudinal plane (L), the flexible lug (28b) having an “L” shape, at least one branch of which extends toward an edge delimiting the third housing (31) (See Col. 5 lines 5-35).
Regarding claim 4, Houssat et al. discloses one branch of the flexible lug (28b) extends at least partly into the second housing (30).

Claims 1-4, 7 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent (10,752,216) to Poton et al.
Regarding independent claim 1, Poton et al. discloses end piece (1) including at least one first housing (28) configured to receive a wiper rubber (capable of receiving of wiper rubber), 
a second housing (5) adapted to receive the structural element (capable of receiving a structural element), 
and a third housing (31) into which a means (34) for attaching the end piece to the structural element (capable of receiving a structural element) extends, the first housing (28) and the second housing (5) being arranged one above the other in a longitudinal plane of the end piece (1), characterized in that the attaching means (34) includes a lug (33) which is flexible around a vertical axis (Z’) parallel to the longitudinal plane (L), the flexible lug (33) having an “L” shape, at least one branch of which extends toward an edge delimiting the third housing (31) (See Col. 5 lines 35-50).
Regarding claim 2, Poton et al. discloses a free end of the branch of the flexible lug (33) that extends toward the edge is flush with a plane in which is inscribed an opening of the third housing (31) delimited by an edge (27).
Regarding claim 3, Poton et al. discloses that the opening of the third housing (31) is in a wall of the end piece (1) that delimits the first housing (28).
Regarding claim 4, Poton et al. discloses one branch of the flexible lug (33) extends at least partly into the second housing (5).

Regarding claim 8, Poton et al. discloses that the body (30) of the end piece (1) is configured to receive an air deflector of a wiper blade.


Allowable Subject Matter
3.	Claim 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is allowed.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536.  The examiner can normally be reached on M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723